Mates, C. J.,
delivered the opinion of the court.
The appellee filed a motion to dismiss this appeal on the ground that the court was held at an unauthorized time. It appears that at the time the court was held it was not at a general term, and no special term had been called. Under Laws 1910, p. 86, the regular term for holding circuit court in Franklin county is fixed on the fourth Monday of June. The term of the court is for civil business only, though two other terms of court are held in the county, on the fourth Monday of April and the third Monday of January. The introduction of the June term into the time fo,r holding court in Franklin county seems to have been made in 1910; for the first time. *717Doubtless this change was not called to the attention of the learned circuit judge and other officers of the court, and the court convened in Franklin county on the second'Monday of June, in place.of the fourth Monday. Whereupon, on the fourth day, this case was called and heard, resulting in a judgment in favor of appellee.
The court was held at an unauthorized time, and it seems well settled that all proceedings in a court, at a time when the holding of such court is unauthorized by law, and its jurisdiction is not exercised within the time prescribed for the term to be held, are void. See pages 728, 11 Cyc., and notes.
Motion sustained, and appeal dismissed.